Name: 82/433/EEC: Commission Decision of 23 June 1982 approving the agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) pursuant to Council Regulation (EEC) No 1939/81 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-30

 Avis juridique important|31982D043382/433/EEC: Commission Decision of 23 June 1982 approving the agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) pursuant to Council Regulation (EEC) No 1939/81 (Only the English text is authentic) Official Journal L 186 , 30/06/1982 P. 0063 - 0063*****COMMISSION DECISION of 23 June 1982 approving the agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) pursuant to Council Regulation (EEC) No 1939/81) (Only the English text is authentic) (82/433/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1939/81 of 30 June 1981 on an integrated development programme for the Western Isles of Scotland (Outer Hebrides) (1), and in particular Article 5 thereof, Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 1939/81, the Government of the United Kingdom on 30 March 1982 forwarded a detailed description of the agricultural measures to be applied under the integrated development programme for the Western Isles of Scotland; Whereas, pursuant to Article 4 of Regulation (EEC) No 1939/81, the Commission on 14 May 1982 approved the integrated development programme; Whereas the description of the agricultural measures meets the conditions laid down in Article 5 of Regulation (EEC) No 1939/81 and shows that they fit into the integrated development programme and are likely to contribute to the attainment of its objectives; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) and forwarded by the Government of the United Kingdom on 30 March 1982 pursuant to Regulation (EEC) No 1939/81 are hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 23 June 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 6.